                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



ABINGTON EMERSON CAPITAL, LLC,

                       Plaintiff,

                                                             Civil Action 2:17-cv-143
         v.                                                  Judge Sarah D. Morrison
                                                             Magistrate Judge Jolson
LANDASH CORPORATION, et al.,
                       Defendants.


                                     OPINION AND ORDER

         This matter is before the Court on Defendants XPO Logistics, Inc.’s and XPO Global

Forwarding, Inc.’s (collectively, “XPO”) Motion for a Rule 502(D) Order. (Doc. 232). The

Motion is GRANTED in part and DENIED in part.

   I.         BACKGROUND

         In February 2019, Defendant XPO requested that the parties agree to a Rule 502(d) order.

(Doc. 221 at 8). Over the past several months, the parties “have met and conferred extensively

about the potential entry of” such an order but have been unable to agree on all terms. (Id.). On

June 27, 2019, the Court held a status conference with the parties to discuss the status of, among

other things, this dispute. (Doc. 230 at 1). The Court directed the parties “to continue to meet and

confer concerning agreed language for a 502(d) Claw Back Order.” (Id. at 2). The conferral

process was unsuccessful, Defendant XPO filed the instant Motion on July 8, 2019, and briefing

on the Motion is now complete.

   II.        DISCUSSION

         Through the conferral process, the parties agreed to the entry of at least some form of a
Rule 502(d) order. (See Doc. 243 at 12 (email from counsel for Plaintiff to Defendant XPO’s

counsel, stating “[a]s a compromise, we are willing to agree to the terms set forth in the attached

Model 502(d) Order.”)). Although Plaintiff now hints that it opposes any iteration of a clawback

agreement (Doc. 243 at 16 (“XPO’s Motion should be denied in its entirety” because “XPO does

not even attempt to show good cause” to support entering a Rule 502 order)), the parties’

communications show that the true dispute is about what terms should be included in such an

agreement. Specifically, three key sticking points remain: (1) whether the Rule 502(d) order

should have retroactive application; (2) whether the Rule 502(d) order should apply to documents

that were inadvertently, rather than intentionally, produced; and (3) whether the Rule 502(d) order

should contain a deadline for identifying privileged documents to be clawed back. The Court

addresses each of these issues in turn.

        Rule 502 applies “to disclosure of a communication or information covered by the attorney-

client privilege or work-product protection.” Fed. R. Evid. 502. The Rule states, in relevant part,

that:

        (a) Disclosure Made in a Federal Proceeding or to a Federal Office or Agency;
        Scope of a Waiver. When the disclosure is made in a federal proceeding or to a
        federal office or agency and waives the attorney-client privilege or work-product
        protection, the waiver extends to an undisclosed communication or information in
        a federal or state proceeding only if:

               (1) the waiver is intentional;

               (2) the disclosed and undisclosed communications or information concern
                   the same subject matter; and

               (3) they ought in fairness to be considered together.

        (b) Inadvertent Disclosure. When made in a federal proceeding or to a federal
        office or agency, the disclosure does not operate as a waiver in a federal or state
        proceeding if:

               (1) the disclosure is inadvertent;

                                                    2
               (2) the holder of the privilege or protection took reasonable steps to prevent
               disclosure; and

               (3) the holder promptly took reasonable steps to rectify the error, including
               (if applicable) following Federal Rule of Civil Procedure 26(b)(5)(B).

       ...

       (d) Controlling Effect of a Court Order. A federal court may order that the
       privilege or protection is not waived by disclosure connected with the litigation
       pending before the court--in which event the disclosure is also not a waiver in any
       other federal or state proceeding.

       (e) Controlling Effect of a Party Agreement. An agreement on the effect of
       disclosure in a federal proceeding is binding only on the parties to the agreement,
       unless it is incorporated into a court order.

Fed. R. Evid. 502.

       The enactment of Rule 502 had two primary purposes:

       (1) to resolve longstanding disputes in the courts about the effect of certain
       disclosures of communications or information protected by the attorney-client
       privilege, and (2) to respond to the widespread complaint that litigation costs
       necessary to protect against waiver had become prohibitive due to the concern that
       any disclosure (however innocent or minimal) would operate as a subject-matter
       waiver of all protected communications or information.

Irth Sols., LLC v. Windstream Commc’ns LLC, No. 2:16-CV-219, 2017 WL 3276021, at *6 (S.D.

Ohio Aug. 2, 2017), objections overruled, No. 2:16-CV-219, 2018 WL 575911 (S.D. Ohio Jan.

26, 2018) (citing Fed. R. Evid. 502 advisory committee’s explanatory note).

       “Rule 502 was designed ‘to provide a predictable, uniform set of standards under which

parties can determine the consequences of a disclosure of a communication or information covered

by the attorney-client privilege or work product protection.’” Irth Sols., 2017 WL 3276021, at *6

(quoting Fed. R. Evid. 502 advisory committee’s explanatory note). Those standards provide basic

protections limiting the consequences of inadvertent disclosure of privileged information. Parties

are free to contract for additional protections beyond those provided in the Rule. But where the

                                                 3
parties cannot agree on additional protections beyond those provided in the Rule, the Court is

reluctant to impose them absent exceptional circumstances. And, rather than asking the Court to

provide additional protections to address some hypothetical disagreement in the future, the better

practice is for parties to establish a procedure for resolving potential disputes as they arise.

       With this guidance in mind, the Court finds that the entry of a Rule 502(d) order, consistent

with the discussion below, is appropriate in this case. First, Defendant XPO seeks to include a

provision that would make the terms of the proposed order “apply to all documents or data

produced in this litigation, irrespective of whether such production pre-dates this Order.” (Doc.

232-1, ¶ 7). While Plaintiff maintains that this retroactive provision is inappropriate, Defendant

XPO insists that it is essential, because, without it, the order “giv[es] no protection to documents

previously produced in this case, or arguably previously produced in other cases but which may

also be produced in this case,” (Doc. 232 at 6).

       Defendant XPO cites two out-of-circuit cases in which retroactive 502(d) orders were

approved. (See Doc. 245 at 4 (citing Schaffer Family Inv’rs, Ltd. Liab. Co. v. Sonnier, No. CV

13-5814-SVW (JEMx), 2014 WL 1325672 (C.D. Cal. Apr. 2, 2014); Labyrinth Optical Techs.

LLC v. Ciena Communs., Inc., No. 8:12-cv-02217-AG-DFM, Doc. 57 (C.D. Cal. Dec. 18, 2013)).

But those orders do not help Defendant XPO here because the parties in those other cases stipulated

to retroactive protections. See Schaffer Family Inv’rs, 2014 WL 1325672, at *1 (“Pursuant to the

Stipulation Governing Use and Dissemination of Confidential Information filed by Plaintiffs

Schaffer Family Investors, LLC and Robert Schaffer and Defendants Lee Sonnier, Kris Melancon,

Pinnacle Oil & Gas, LLC, and Lemel Petroleum, LLC …”; Labyrinth Optical Techs., Doc. 57 at

2 (“[T]he parties hereby stipulate to and petition the court to enter the following Stipulated

Protective Order.”). If the parties had stipulated to entry of XPO’s proposed order here, the Court



                                                   4
most likely would have entered it. But they have not done so, and Defendant XPO has not

persuaded the Court that an order containing the provision in paragraph seven of Defendant XPO’s

proposed order is necessary for documents produced prior to February 2019 when the parties began

negotiating regarding the Rule 502 order.

       It is unclear to the Court, however, whether the parties have, in fact, produced any

documents since February 2019 when negotiations began regarding the Rule 502 order. The

parties are, therefore, directed to promptly notify the Court whether any such productions have

been made. In a separate order, the Court will address whether the protections offered by its Rule

502(d) order will extend to any documents produced during that time period.

       Second, Defendant XPO seeks to avoid the use of the word “inadvertent.” To that end, its

proposed order provides that privilege is not waived when a party “discloses information in

connection with the pending litigation without intending to waive the attorney-client privilege or

work-product protection.” (Doc. 232-1, ¶ 1). Defendant XPO defends its request by contending

that “it is widely known that the inclusion of the word ‘inadvertent’ in Rule 502(d) orders give rise

to additional disputes between the parties later on.” (Doc. 245 at 4). But “inadvertent” is the

explicit language of Rule 502(b), and departing from it here is not justified. Thus, in its discretion,

the Court will enter a Rule 502(d) order that provides:

       Pursuant to Fed. R. Evid. 502, the inadvertent production of documents and data
       pursuant to this Order shall not result in the waiver of the attorney-client privilege
       or work-production protection as to those documents and data. Also, the
       inadvertent production of privileged or protected documents or data under this
       Order shall not result in the waiver of the attorney-client privilege or work-product
       protection as to those documents and data in any other Federal or State proceeding.
       Any privileged material inadvertently so disclosed shall be and remain the property
       of the producing party.

       Third, Plaintiff seeks to add a provision imposing a deadline for identifying and clawing

back privileged documents that were inadvertently produced during discovery. As demonstrated

                                                  5
by the Court’s frequent intervention in this matter, it is willing to help the parties resolve intractable

discovery disputes. But the issue of whether Plaintiff’s proposed deadline is appropriate is not

such a dispute. The parties are represented by experienced, skilled counsel. The Court trusts that

counsel can establish a procedure to address the parties’ concerns with respect to this issue without

further Court intervention. The parties are directed to meet and confer accordingly.

           Given the significant quantity of ESI subject to discovery in this case, and the Court’s and

the parties’ interest in an efficient discovery process, the Court finds that entry of a Rule 502(d)

order is appropriate here consistent with the discussion above.

    III.      CONCLUSION

           For the foregoing reasons, Defendant XPO’s Motion for a Rule 502(D) Order (Doc. 232)

is GRANTED in part and DENIED in part. On or before August 16, 2019, Defendant XPO is

ORDERED to submit a Rule 502(d) order consistent with the terms of this Opinion and Order to

the Undersigned’s chambers at jolson_chambers@ohsd.uscourts.gov.

           IT IS SO ORDERED.



Date: August 2, 2019                                     /s/ Kimberly A. Jolson
                                                         KIMBERLY A. JOLSON
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    6
